Citation Nr: 1325954	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  13-02 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia

THE ISSUES

1.  Entitlement to service connection for arthritis of the left knee. 

2.  Entitlement to service connection for arthritis of the right knee. 

3.  Entitlement to an increased rating for left shoulder impingent syndrome, postoperative, with scarring, currently rated as 10 percent disabling. 

4.  Entitlement to an increased rating for a right shoulder disability, postoperative,  currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from April 1983 to June 2003.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a videoconference hearing at the RO before a Veterans Law Judge in June 2013 but the Veteran was not able to attend this hearing.  In July 2013, a Veterans Law Judge reviewed the Veteran's July 2013 motion for another hearing at the Board and determined that good cause for scheduling the Veteran for a videoconference hearing was shown.  See 38 C.F.R. § 20.702(c).  Thereafter, the Veteran requested videoconference hearing before a Veterans Law Judge in lieu of a hearing at the Board.  

Because the Board may not proceed with an adjudication of the Veteran's claims without affording him the opportunity for such a hearing, and because videoconference hearings are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference before a Veterans Law Judge at the RO pursuant to 38 U.S.C.A. § 7107(e).  The case should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


